Citation Nr: 0948103	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and a bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service in the US Army from October 
1988 to April 1996. The Veteran also served in the California 
Army National Guard from April 1996 to April 1997, and in the 
Georgia Army National Guard from September 2001 to September 
2002, with various periods as active duty training (ACDUTRA) 
and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia (Atlanta RO), which denied the Veteran's claim for 
service connection for an acquired psychiatric disorder. 

In February 2008, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for further evidentiary 
development.  The case has returned to the Board for 
appellate review.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he currently experiences an acquired 
psychiatric disorder, to include schizophrenia and a bipolar 
disorder either directly as a result of his US Army service 
or as aggravated by the Veteran's Georgia Army National Guard 
service.  See the Veteran's statements of December 2003 and 
October 2005.   Before addressing the merits of the Veteran's 
claim for an acquired psychiatric disorder, the Board finds 
that additional development of the evidence is required.

A remand "confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that substantial compliance, and not 
strict compliance, with the terms of a remand are required.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  See also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  
Stegall, at 272.  Although it will result in additional delay 
in adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous February 2008 remand.  

First, the February 2008 Board remand required that the AOJ 
provide the Veteran with VCAA notice regarding aggravation of 
a pre-existing disorder, particularly the holding of Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which states 
that the standard for rebutting the presumption of soundness 
requires that the VA show by clear and unmistakable evidence 
that (1) the Veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.  The AOJ has provided general VCAA notice to 
the Veteran; however, the notice provided failed to inform 
the Veteran as to the elements of service connection for a 
pre-existing disorder.  As noted in the prior Board remand, 
the Veteran is claiming that his schizophrenia was incurred 
during his active US Army service, and/or aggravated during 
his later Georgia National Guard service.  As such, the Board 
is required to remand the Veteran's claim under the caselaw 
as mandated by Stegall, supra.

Second, the February 2008 Board remand noted that the Veteran 
appeared to be undergoing continuing treatment for his 
schizophrenia, and indicated that current VA medical 
treatment records should be acquired.  The AOJ provided the 
Veteran with an opportunity to identify new evidence 
regarding his claim by requesting that the Veteran identify 
any physician who has treated the Veteran's schizophrenia 
since April 1996 in a letter dated in June 2008.  However, 
there is no record to indicate that the AOJ attempted to 
obtain the Veteran's most recent VA treatment records, as the 
VA medical treatment records in the case file only date as 
recently as June 2004.  In this regard, the VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  The VA is required to 
obtain relevant records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  When the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain these records must continue until they are 
obtained unless it is reasonably certain they do not exist or 
that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  
The VA's duty to assist includes obtaining records of his 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (the VA is charged with constructive 
knowledge of evidence generated by the VA).  As such, the AOJ 
must attempt to obtain any such records from the Veteran's 
most recent treatment center of record, currently noted in 
the record as the Carl Vinson VA Medical Center located in 
Dublin, Georgia.  

Third, the Veteran has claimed that symptoms of his 
schizophrenia, indicated as "delusions of people following 
[him] and having [him] under surveillance," began in 1993, 
which is during his US Army service.  See the Veteran's March 
2004 statement and DD Form 214, respectively.  The record 
also contains a VA medical treatment record dated in February 
2004 which indicates that the symptoms of the Veteran's 
schizophrnenia began at the age of 27 (indicating around 
1995), or in 1992.  As noted above, the VA has a duty to 
assist the Veteran by gathering evidence held by Federal 
agencies which may be relevant to the Veteran's claim; 
furthermore, the VA is required to obtain the Veteran's 
service treatment records (STRs) or other relevant service 
records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When STRs are lost or missing, the 
Court has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Review of the claims file reveals the AOJ has obtained STRs 
from the Veteran's service in the Georgia Army National 
Guard.  The claims folder also contains notes which indicate 
that in August 2005 the AOJ attempted to obtain records from 
the Veteran's Army service from October 1988 to April 1996 in 
a request to the National Personnel Records Center (NPRC); 
however, there is no record of a response from the NPRC 
regarding any records related to the Veteran's October 1988 
to April 1996 US Army service.  As the Veteran has claimed 
that symptoms of his schizophrenia began during his initial 
Army service, the Board finds it necessary to remand the 
claim to ensure that all proper avenues for securing these 
records have been pursued and to afford the Veteran every 
benefit of assistance from VA.  Therefore, the AOJ should 
contact the National Personnel Records Center (NPRC) to 
obtain STRs from the Veteran's Army service.  In addition, as 
the Veteran is asserting an acquired psychiatric disorder, 
the AOJ should attempt to obtain any relevant service 
personnel records (SPRs) which would serve as evidence that 
the Veteran began experiencing symptoms of schizophrenia as 
early as 1993.

Fourth, the Veteran has also provided a NGB Form 22E, 
indicating that the Veteran served in the California Army 
National Guard from April 1996 to April 1997.  As the Veteran 
has claimed that symptoms of his schizophrenia began prior to 
this time, an attempt to secure relevant records from the 
California Army National Guard is appropriate for any 
relevant records which may reveal that the Veteran's mental 
disorder, or symptoms thereof, began during or within the 
presumptive period after the Veteran's US Army service.  As 
noted above, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  These records include service 
records.  38 C.F.R. § 3.159(c)(2) and (3).  Therefore, the 
AOJ must make an attempt to obtain any relevant records from 
the Veteran's California Army National Guard service.  In 
this case, the Veteran's relevant records could be located 
with the Guardsman's Unit, or at the State Adjutant General 
Office, or at the Army National Guard Readiness Center.  A 
remand is required for a further attempt to secure these 
records.  If no such records are available, a negative reply 
to that effect is required and must be attached to the 
Veteran's case file.  

Finally, in the prior Board remand, the Board requested that 
the AOJ attempt to provide the Veteran with a VA medical 
examination.  The AOJ has attempted to do so; however, the 
Veteran, after being provided notice of his VA medical 
examination appointment, failed to report for his VA medical 
examination scheduled in August 2009.  The Board notes that 
the Veteran's VA medical treatment records indicate that at 
various times the Veteran has been homeless or committed to a 
hospital for treatment.  In disability compensation (service-
connection) claims, the VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Given that the Board is remanding 
the Veteran's claim to the AOJ a second time, the nature of 
the Veteran's psychiatric disorder, and the fact that the AOJ 
will be attempting to obtain further documentation regarding 
the Veteran's acquired psychiatric disorder, the Board 
concludes that a second attempt to provide the Veteran with a 
VA medical examination is appropriate.   

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must provide notice in 
accordance with 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2009), 
38 C.F.R. § 3.159 (2009), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant corrective 
notice regarding the information and 
evidence not of record needed to 
establish service connection for 
aggravation of a preexisting condition.  
The claims file must include 
documentation that the AOJ has complied 
with this notification requirement.

2.	Obtain current VA medical records from 
after the most recent records of 
January 2004 regarding treatment for an 
acquired psychiatric disorder from the 
Veteran's VA treatment center of 
record.  If any records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated to the 
claims folder. 

3.	Contact the NPRC and attempt to obtain 
service treatment records from the 
Veteran's US Army service, noted in the 
Veteran's DD Form 214 as encompassing 
the period from October 1988 to April 
1996.  All attempts to secure these 
STRs must be documented in the claims 
file.  If these records are unavailable 
or simply do not exist, or further 
attempts to obtain them would be 
futile, a negative reply to this effect 
is required. 

4.	Obtain SPRs and STRs from the Veteran's 
service in the California Army National 
Guard, including the Veteran's specific 
unit, the Adjutant General of the 
State, or the Army National Guard 
Readiness Center, all service treatment 
records for the periods of service 
noted (identified as April 1996 to 
April 1997 in the Veteran's NGB Form 
22E).  Request medical or personnel 
records, i.e., line of duty 
terminations, point statements, 
hospital records, etc., from the 
Veteran's service.  If no such service 
medical or personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  Notify the Veteran as required.

5.	Arrange for the Veteran to undergo a VA 
psychiatric examination to determine 
the etiology of the Veteran's current 
psychiatric disorders.  The Veteran is 
hereby advised that a failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including 
a complete copy of this remand, must be 
made available for review of his 
pertinent medical history - also 
including, in particular, the records 
of the Veteran's hospitalization during 
his Georgia National Guard service in 
July 2002.  

The examination report must indicate 
whether such review was accomplished, 
and acknowledge both the Veteran's July 
2002 treatment during active duty for 
training (ACDUTRA) service in the 
Georgia Army National Guard, and his VA 
medical treatment records dating back 
to May 1999.

Based on a direct examination of the 
Veteran and comprehensive review of the 
claims file, please answer the 
following questions regarding the 
Veteran's psychiatric disorder:

(A)  Please identify and diagnose any 
current psychiatric disorders.

(B)  Is it at least as likely as not 
(50 percent or more probable) that 
any current psychiatric disorder 
is directly related to the 
Veteran's military service from 
October 1988 to April 1996, 
manifested during the Veteran's 
military service from October 1988 
to April 1996, or occurred within 
one year of separation from active 
service in the US Army (in this 
case prior to April 1997)?

(C)  If the answer to question (B) is 
no, given the Veteran's VA records 
of treatment for schizophrenia 
dating to May 1999, is there clear 
and unmistakable evidence that the 
Veteran's current psychiatric 
disorder pre-existed service in 
the Georgia Army National Guard? 

(D)  If the answer to question (C) is 
no, is it at least as likely as 
not (50 percent or more probable) 
that any current psychiatric 
disorder is directly related to a 
period of ACDUTRA or INACDUTRA 
service in the Georgia Army 
National Guard from September 2001 
to September 2002?

(E)  If the answer is to question (C) 
is yes, did the Veteran's current 
psychiatric disorder permanently 
increase in severity during his 
Georgia Army National Guard 
service from September 2001 to 
September 2002?

(F)  If there was an increase in 
severity of the Veteran's 
preexisting psychiatric disorder 
during his Georgia National Guard 
service from September 2001 to 
September 2002, is there clear and 
unmistakable evidence that this 
permanent increase in severity was 
due to the natural progression of 
the disorder?  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

6.	The AOJ/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

7.	Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, in light of any 
additional evidence obtained since the 
September 2009 supplemental statement 
of the case (SSOC).  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


